Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-36854, 033-88962 and 333-159332 and Form S-3 No.333-184848) of Comstock Resources, Inc. and the related Prospectuses of the reference of our firm and to the reserve estimates as of December31, 2015 and our report thereon in the Annual Report on Form 10-K for the year ended December31, 2015 of Comstock Resources, Inc., filed with the Securities and Exchange Commission. /s/ LEE KEELING AND ASSOCIATES, INC. Tulsa, Oklahoma February 26, 2016
